DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/US2018/044570 07/31/2018; PCT/US2018/ 044570 has PRO 62/539,323 07/31/2017.

Information Disclosure Statement
4.          The information disclosure statement (IDS), filed on 04/06/20, 11/03/22 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
5.          Applicant’s election with traverse of




in the reply filed on 10/21/22 is acknowledged. No reason for the traverse provided. No search result found for the elected species. Search extended to non-elected species.  

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 1-3, 5, 8, 10-14, 16, 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 refers "a process for making down a powder.” It is not clear what "making
down a powder" means.
         Claim 1 further claims "a process for making down a powder comprising an
acrylamide-based polymer(s) to form a made down powder solution, comprising
blending the powder and a solvent ..." It seems that claim 1 claims two processes, a
first one for making a powder and a second one to form a powder solution.
         Furthermore, it is not clear whether the feature "wherein the powder comprises
particles having been dry-cut to a median particle size of from 200 to 10,000 microns"
refers to the "process for making down a powder" or refers to the powder mixed with
the solvent. The metes and bounds of the invention cannot be ascertained and the instant claim is rejected as failing to particularly point out and distinctly claim the invention. 
       In current Office action, the claim 1 is interpreted as process of making an acrylamide based polymer solution by blending the polymer powder and a solvent for the claimed time duration, wherein the polymer powder has claimed particle size. 
        Claims 10-11 limits the scope of the process of claim 1 by comparing the viscosity of a "fully made down powder solution" with the viscosity of an “identical solution” and Claims 12-13 limits the scope of the process of claim 1 by comparing the intrinsic viscosity of a "fully made down powder solution" with the intrinsic viscosity of an “identical solution.”
           An "identical solution" should be prepared in an identical manner. However, the claim states that the identical solution has been prepared in a different manner. The term "identical" and the slightly different preparation described in the claim are
contradictory.
          Further, it is not clear whether “made down powder solution” of claim 1 is same as “fully made down powder solution” of claims 10-13 or different? Further, it is not clear how "a process for making down a powder" can be characterized by the (intrinsic)viscosity of a "fully made down powder solution” which is a different entity. Thus, subject-matter of claims 10-13 are unclear. 
    Claims 2-3, 5, 8, 10-14, 16, 18-26 depends from rejected claim 1. 
    Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.       Claims 1-3, 5, 8, 10-14, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sortwell (US 4874588). 
            Regarding claims 1-2, Sortwell discloses a method of rapidly dissolving polymer particles  (read on making down a powder) in water without degradation of the polymer (column 1, lines 14-17, column 8, lines 31-33). Sortwell describes a process of dissolving a copolymer of acrylamide and 2-acrylamido-2-methyl propane sulfonic acid in water (example), wherein the solutions were made mixing with an impeller operating at 10,000 rpm, wherein the particle size of the polymers dissolved is less than ~ 3,000 microns (1/8״; column 3, lines 43-46) and mostly, gentle agitation results in complete dissolution within a time of 5 to 30 minutes (column 7, lines 7-10), overlapping instantly claimed particle size from about 200 micron to about 10,000 microns and no more than about 15 minutes. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). 
          Regarding claim 3, Sortwell discloses the particle size of the polymers dissolved is less than ~ 3,000 microns (1/8״; column 3, lines 43-46), overlapping instant claimed particle size from about 350 micron to about 10,000 microns. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). 
         Regarding claim 5, Sortwell does not disclose claimed mixture of the powder and the solvent is blended at an impeller tip speed of about 5 m/sec to about 25 m/sec.
           However, Sortwell discloses the impeller rotates at the speed of 10,000 to 13,000 rpm (column 6, lines 3-5). Sortwell further discloses “those skilled in the art will appreciate from the foregoing that selection of the size of machine, number of blades, and blade/impeller angle will depend on a number of variables, including water and polymer flow rates, the molecular weight of the polymer, the type of polymer, etc., and that such selection can be readily accomplished empirically” (column 6, lines 56-62). Sortwell further discloses “The foregoing detailed description is given for clearness of understanding only, and no unnecessary limitations are to be understood therefrom, as modifications within the scope of the invention will be obvious to those skilled in the art” (column 8, lines 34-38).
           Sortwell and instant invention relates to the method of dissolving polymer particles such as polyacrylamide based polymer in water by blending at an impeller tip speed for the application in mining and papermaking (Sortwell, column 7, lines 35-37; instant specification, para [0002]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Sortwell by blended at the claimed impeller tip speed of about 5 m/sec to about 25 m/sec for dissolving polymer particles such as polyacrylamide based polymer in water for the application in mining and papermaking. 
           Regarding claim 8, Sortwell discloses dissolution within a time of 5 to 30 minutes (column 7, lines 7-10), overlapping instantly claimed no more than about 10 minutes. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
            Regarding claims 10-13, Sortwell does not disclose claimed viscosity or intrinsic viscosity deviation of the 1 wt % solution by impeller tip speed of 5 m/sec to about 25 m/s compared with identical solution made with cage stirrer at tip speed of about 1.26 m/s.
           However, Sortwell discloses the impeller rotates at the speed of 10,000 to 13,000 rpm (column 6, lines 3-5). Sortwell further discloses “those skilled in the art will appreciate from the foregoing that selection of the size of machine, number of blades, and blade/impeller angle will depend on a number of variables, including water and polymer flow rates, the molecular weight of the polymer, the type of polymer, etc., and that such selection can be readily accomplished empirically” (column 6, lines 56-62). Sortwell further discloses “The foregoing detailed description is given for clearness of understanding only, and no unnecessary limitations are to be understood therefrom, as modifications within the scope of the invention will be obvious to those skilled in the art” (column 8, lines 34-38).
           Sortwell and instant invention relates to the method of dissolving polymer particles such as polyacrylamide based polymer in water by blending at an impeller tip speed for the application in mining and papermaking (Sortwell, column 7, lines 35-37; instant specification, para [0002]). It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Sortwell selecting 1 wt% polymer solution by blending at the claimed impeller tip speed for dissolving polymer particles such as polyacrylamide based polymer in water to obtain claimed viscosity or intrinsic viscosity deviation of the polymer for the application in mining and papermaking. 
           Regarding claim 14, Sortwell discloses the intrinsic viscosity of 6 (column 7, lines 64-66), fall into instantly claimed from about 0.05 dL/g to about 15 dL/g.
           Regarding claims 16, 18, Sortwell discloses the polymers molecular weight in the range between about 10,000 to 25,000,000 (column 3, lines 33-35), encompassing instant claim 16 range of 10 kDa to about 5,000 kDa or instant claim 18 range of 800 kDa to about 2,000 kDa. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
           Regarding claim 19, Sortwell discloses the polymers concentration in the range of between 0.05 and 6 wt% (column 5, lines 29-30), overlapping instant claim range of from about 0.1 to about 10 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
            Regarding claim 20, Sortwell discloses the polymers concentration in the range of between 0.05 and 6 wt% (column 5, lines 29-30), encompassing instant claim range of from about 0.5 to about 5 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
           Regarding claim 21, Sortwell discloses the polymers concentration in the range of between 0.05 and 6 wt% (column 5, lines 29-30), encompassing instant claim range of from about 0.1 to about 4 wt%. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).           
 11.      Claims 22-23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sortwell as applied to claim 1 above, further evidenced from Li (Z. Li et al, Facile synthesis of polyaniline hollow microsphere via self-assembly and its high electrochemical performance, Journal of The Electrochemical Society, 2018, 165, G75-G79). 
            Sortwell includes the feature of claim 1 above.
            Regarding claims 22-23, 25-26, Sortwell discloses polyacrylamide copolymer comprises acrylamide and 2-acrylamido-2-methyl propane sulfonic acid (AMPS) (column 7, lines 59-62) encompassing the associatively networking. Acrylamide  and AMPS have structural similarity of acrylamide unit. As evidenced from Li (abstract), AMPS is a surfactant.     
      
Allowable Subject Matter
12.       Claim 24 is not allowed (please See 112 rejection).
13.       The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Sortwell and Langlotz (Us 2017/0029546).
            Regarding claim 24, Sortwell does not disclose instantly claimed structure of the copolymer. Langlotz describes the preparation process of copolymers in the presence of a surfactant, in form of a hard granular material, wherein copolymers comprise acrylamide, sodium salt of 2-acrylamido-2-methylpropanesulfonic acid and H2C=CH-O-(CH2)4-O-(EO)24.5(BUO)16(EO)3.5 (experiment 6-8, para [0020]-[0032]), wherein copolymers have a weight average molecular weight (Mw) of from 5 to 25x106 g/mol (para [0103]), wherein the polymer can be dissolve in water (para [0153]). Langlotz does not disclose instantly claimed structure of the copolymer. The closest prior arts do not suggest or disclose the features of claim 24.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766